Case 2:20-cv-00180-JLB-MRM Document 54 Filed 07/29/20 Page 1 of 3 PageID 4422




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 LINDA FAIRSTEIN,                                   )
                                                    )
                Plaintiff,                          )
                                                    )   Case No. 20-cv-00180
        v.                                          )
                                                    )
 NETFLIX, INC., AVA DUVERNAY, and                   )
 ATTICA LOCKE,                                      )
                                                    )
                Defendants.                         )
                                                    )

              DEFENDANT NETFLIX INC.’S NOTICE OF WITHDRAWAL
                       OF SPECIAL MOTION TO STRIKE
                  PURSUANT TO CALIFORNIA ANTI-SLAPP ACT

       Defendant Netflix, Inc. (“Netflix”), by its undersigned counsel, hereby withdraws its

Special Motion to Strike the Complaint of Plaintiff Fairstein pursuant to the California anti-SLAPP

Act, California Code of Civil Procedure (“C.C.P.”) § 425.16 (“Special Motion”) (ECF No. 30).

       Netflix acknowledged in its Special Motion to Strike that the Eleventh Circuit in Carbone

v. Cable News Network, Inc., 910 F.3d 1345 (11th Cir. 2018) held that state anti-SLAPP statutes

could not be entertained in federal court, and that Netflix was filing the Special Motion to

preserve its right to raise the anti-SLAPP statute in the Southern District of New York (SDNY),

given Netflix’s motion to dismiss or transfer under 28 U.S.C. § 1406 and/or § 1404, because

courts in the SDNY have applied state anti-SLAPP laws and the Second Circuit had, at the time

of filing, expressly left that question open. (ECF No. 30, Special Motion at 3 n. 2.)

       On July 15, 2020, the Second Circuit issued an opinion in La Liberte v. Reid, No. 19-

3574, 2020 WL 3980223 (2d Cir. July 15, 2020) answering that open question and holding, for

the first time, that California’s anti-SLAPP statute does not apply in federal court. In view of the

La Liberte decision, Netflix withdraws its Special Motion to Strike.
Case 2:20-cv-00180-JLB-MRM Document 54 Filed 07/29/20 Page 2 of 3 PageID 4423




Dated: July 29, 2020                      Respectfully submitted,

                                           /s/ Natalie J. Spears
                                           Natalie J. Spears (pro hac vice)
                                           Gregory R. Naron (pro hac vice)
                                           Jacqueline A. Giannini (pro hac vice)
                                           DENTONS US LLP
                                           233 South Wacker Drive, Suite 5900
                                           Chicago, Illinois 60606
                                           Phone: (312) 876-8000
                                           natalie.spears@dentons.com
                                           gregory.naron@dentons.com
                                           jacqui.giannini@dentons.com

                                           Kelley Geraghty Price (Florida Bar #889539)
                                           DENTONS COHEN & GRIGSBY P.C.
                                           Mercato - Suite 6200
                                           9110 Strada Place
                                           Naples, Florida 34108
                                           Phone: (239) 390-1913
                                           kelley.price@dentons.com

                                           Kiran Patel (pro hac vice)
                                           DENTONS US LLP
                                           1221 Avenue of the Americas
                                           New York, New York 10020
                                           Phone: (212) 768-6700
                                           kiran.patel@dentons.com

                                           Attorneys for Defendant Netflix, Inc.,




                                      2
Case 2:20-cv-00180-JLB-MRM Document 54 Filed 07/29/20 Page 3 of 3 PageID 4424




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of July, 2020 a copy of the foregoing was filed

electronically via the ECF filing system.




                                                     /s/ Natalie J. Spears




                                                3
